Mr. Chief Justice Hernández
delivered the opinion of the court.
Emilio Fariza was tried by the District Court for the Judicial District of Arecibo for the crime of embezzlement, under a complaint made against him in the municipal court for the judicial district of Arecibo on February 25, of the present year, charging him with having fraudulently appropriated for his own use the sum of $5 which he received from Sebastián Bonet to be delivered to José Buiz Acebado, and the said district court rendered judgment in which it stated that the judg*604ment of the trial court was in all things affirmed, whereby the defendant was sentenced to two months ’ imprisonment in jail and the costs in both instances, and from that judgment Fariza took an appeal to this Supreme Court.
No bill of exceptions or statement of facts has come up in the transcript of the record nor has the appellant filed any brief or made any oral argument in support of the appeal.
Upon an examination of the judgment appealed from in connection with the complaint, we find that no error has been committed, and the fiscal of this court only has called our attention to the manner in which the judgment rendered by the District Court of Arecibo affirming the judgment of the municipal court is drawn.
To so affirm the judgment in this case was in all respects improper, because as the law provides that district courts 'shall proceed in all cases of appeal from municipal courts to try the case de novo, judgments rendered by such courts on appeal cannot be deemed to be based upon the merits of the proceedings had in the municipal courts and, therefore, the district courts must proceed to render judgment in accordance with its findings from the proceedings held therein, without reference to the judgment from which the appeal is taken.
This doctrine has been established in the following cases: The People v. Rivera, 13 P. R. Rep., 192; The People v. Rivera, 13 P. R. Rep., 193; The People v. Negroni, 13 P. R. Rep., 198; The People v. Laviosa, 13 P. R. Rep., 203; The People v. Maldonado, 13 P. R. Rep., 248; The People v. Olivieri, 13 P. R. Rep., 280.
For the reasons set forth, we are of the opinion that the judgment appealed from should be affirmed in so far as Emilio Fariza is thereby condemned to serve two months imprisonment and the costs of this appeal also being taxed against ■k™"

Affirmed.

Justices Figueras, MacLeary, Wolf and del Toro concurred. '